                                                                                               Case 2:16-cv-00478-JCM-GWF Document 80 Filed 01/17/19 Page 1 of 2


                                                                                           1   LEACH KERN GRUCHOW
                                                                                               ANDERSON SONG
                                                                                           2   SEAN L. ANDERSON
                                                                                               Nevada Bar No. 7259
                                                                                           3   RYAN D. HASTINGS
                                                                                               Nevada Bar No. 12394
                                                                                           4   2525 Box Canyon Drive
                                                                                               Las Vegas, Nevada 89128
                                                                                           5   Telephone:     (702) 538-9074
                                                                                               Facsimile:     (702) 538-9113
                                                                                           6   sanderson@lkglawfirm.com
                                                                                               rhastings@lkglawfirm.com
                                                                                           7   Attorneys for Defendant Royal Highlands
                                                                                               Street and Landscape Maintenance Corporation
                                                                                           8
                                                                                                                             UNITED STATES DISTRICT COURT
                                                                                           9
                                                                                                                                 DISTRICT OF NEVADA
                                                                                          10
                                                                                               THE BANK OF NEW YORK MELLON,                   Case No.: 2:16-cv-00478-JCM-GWF
                                                                                          11   FKA THE BANK OF NEW YORK AS
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG




                                                                                               SUCCESSOR IN INTEREST TO JP                    STIPULATION AND ORDER TO
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          12   MORGAN CHASE BANK NA AS                        CONTINUE BRIEFING SCHEDULE
                                                                                               TRUSTEE FOR STRUCTURED ASSET                   RE: (1) DEFENDANT ROYAL
                                                                                          13   MORTGAGE INVESTMENTS II INC.                   HIGHLANDS STREET AND
                                                                                               BEAR STEARNS ALT-A TRUST 2005—                 LANDSCAPE MAINTENANCE
                                                                                          14   MORTGAGE PASS-THROUGH                          CORPORATION’S MOTION FOR
                                                                                               CERTIFICATES, SERIES 2005-9,                   SUMMARY JUDGMENT [ECF NO. 61]
                                                                                          15                                                  and (2) DEFENDANT LAS VEGAS
                                                                                                               Plaintiff,                     DEVELOPMENT GROUP, LLC AND
                                                                                          16                                                  AIRMOTIVE INVESTMENTS, LLC’S
                                                                                               vs.                                            MOTION FOR SUMMARY
                                                                                          17                                                  JUDGMENT [ECF NO. 62]
                                                                                               LAS VEGAS DEVELOPMENT GROUP
                                                                                          18   LLC, a Nevada limited-liability company;       (Third Request)
                                                                                               ROYAL HIGHLANDS STREET AND
                                                                                          19   LANDSCAPE MAINTENANCE
                                                                                               CORPORATION, a Nevada non-profit
                                                                                          20   corporation; ALESSI & KOENIG, LLC, a
                                                                                               Nevada limited-liability company,
                                                                                          21
                                                                                                               Defendants.
                                                                                          22

                                                                                          23
                                                                                                      Defendant Royal Highlands Street and Landscape Maintenance Corporation (the
                                                                                          24
                                                                                               “Association”), and Defendant Las Vegas Development Group, LLC and Airmotive Investments,
                                                                                          25
                                                                                               LLC (“LVDG”)(collectively, the “Parties”), by and through their respective counsel, hereby
                                                                                          26
                                                                                               stipulate to extend the briefing schedule on the Parties’ Motions for Summary Judgment [ECF
                                                                                          27
                                                                                               Nos. 61 and 62] as follows:
                                                                                          28
                                                                                               Case 2:16-cv-00478-JCM-GWF Document 80 Filed 01/17/19 Page 2 of 2


                                                                                           1          The Association’s and LVDG’s replies to Plaintiff’s opposition to their Motions for

                                                                                           2   Summary Judgment will be extended from January 17, 2019 to January 25, 2019.

                                                                                           3          The reason for the extension is not for purposes of delay but rather, is due to the

                                                                                           4   workload of the Parties upon return from the holidays, and the Association’s counsel being ill.

                                                                                           5   This is the Parties’ third request for an extension of these deadlines.

                                                                                           6          IT IS SO STIPULATED.

                                                                                           7   Leach Kern Gruchow Anderson Song                              ROGER P. CROTEAU & ASSOC.

                                                                                           8   /s/ Ryan D. Hastings                                          /s/ Timothy E. Rhoda
                                                                                               ____________________________                                  _____________________________
                                                                                           9   Sean L. Anderson                                              Roger P. Croteau
                                                                                          10   Nevada Bar No. 7259                                           Nevada Bar No. 4958
                                                                                               Ryan D. Hastings                                              Timothy E. Rhoda
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11   Nevada Bar No. 12394                                          Nevada Bar No. 7878
                                                                                               2525 Box Canyon Drive                                         9120 West Post Road, #100
                                                                                          12   Las Vegas, NV 89128                                           Las Vegas, NV 89148
                                                                                               Attorneys for Royal Highlands                                 Attorneys for Las Vegas
                                                                                          13
                                                                                               Street and Landscape Maintenance Corp.                        Development Group, LLC and
                                                                                          14                                                                 Airmotive Investments, LLC

                                                                                          15   SNELL & WILMER, LLP
                                                                                          16   /s/ Blakeley E. Griffith
                                                                                               _____________________________
                                                                                          17
                                                                                               Andrew M. Jacobs
                                                                                          18   Nevada Bar No. 12787
                                                                                               Blakeley E. Griffith
                                                                                          19   Nevada Bar No. 12386
                                                                                               3883 Howard Hughes Parkway, #1100
                                                                                          20   Las Vegas, NV 89169
                                                                                               bgriffith@swlaw.com
                                                                                          21
                                                                                               Attorneys for Bank of New York Mellon
                                                                                          22

                                                                                          23
                                                                                                                                             ORDER
                                                                                          24
                                                                                                                       January
                                                                                                      IT IS SO ORDERED this _____18,
                                                                                                                                  day2019.
                                                                                                                                      of January, 2019.
                                                                                          25

                                                                                          26
                                                                                                                                              ___________________________________
                                                                                          27                                                  U.S. District Court Judge
                                                                                          28
                                                                                                                                                -2-
